DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 2017/0365384), and further in view of Jang (US 2018/0218835).
Regarding claims 1-7 and 12-13, Hirota teaches an R-T-B based permanent magnet including a rare-earth element Nd+Pr, a transition metal element Fe+Co, B, Zr, and Cu, wherein the R-T-B based permanent magnet includes a plurality of main phase grains including Nd, T, and B and a plurality of grain boundary triple junctions (Abstract; [0050] to [0057]; Table 1). Hirota discloses that the triple junction contains both a ZrB2 crystal and an R—M1-rich phase (M1 can be Cu) including R and Cu ([0053]; Table 5). Hirota does not teach that a total concentration of Nd and Pr in the grain boundary triple junction is higher than a total concentration of Nd and Pr in the main phase grain, a concentration of Cu in the one grain boundary triple junction is higher than a concentration of Cu in the main phase grain.
Jang teaches a method of making a magnet and discloses that diffusing a mixture of DyH2 and Cu from the surface of the magnet to grain boundaries improves coercivity ([0010] to [0018]). Thus, it would be obvious to one of ordinary skill in the art to diffuse a mixture of DyH2 and Cu from the surface to the grain boundaries of the magnet as taught by Jang in the process of Hirota in order to improve the coercivity of the magnet as disclosed by Jang. Jang discloses that diffusion material contains 20-60 wt% DyH2 and 3-6 wt% Cu ([0014]), which meets the limitation a total concentration of Nd and Pr in the grain boundary triple junction is higher than a total concentration of Nd and Pr in the main phase grain, a concentration of Cu in the one grain boundary triple junction is higher than a concentration of Cu in the main phase grain.
Hirota in view of Jang does not explicitly teach that Fe is contained in ZrB2 crystal as recited in claim 1 and the structure limitations recited in claims 2-7 and 12-13. However, in view of the fact that Hirota in view of Jang teaches a diffusion process that meets the diffusion process disclosed in instant Specification, one of ordinary skill would expect that the magnet disclosed by Hirota in view of Jang to meet the limitation that Fe is contained in ZrB2 as recited in claim 1 and the structure limitations recited in claims 2-7 and 12-13.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
Regarding claim 9, Hirota in view of Jang discloses that diffusion material contains 1g DyH2 and 0.04 g Cu ([0050] of Jang), which converts to 9.4 at% Cu and meets the limitation recited in claim 9.
Regarding claim 11, Hirota discloses that R-Fe(Co)-M1 phase is contained in the triple junction and the Nd+Pr amount in the phase is 25.7 at% (Table 6), which meets the limitation recited in claim 11.
Regarding claim 14, Hirota in view of Jang discloses that Dy surrounds each main phase grain after diffusion process ([0040] and [0066] of Jang), which meets the limitation recited in claim 14.
Regarding claim 15, Hirota discloses that R-Fe(Co)-M1 phase is contained in the triple junction and the Fe+Co amount in the phase is 66.5 at% ([0053] to [0057]; Table 6), which meets the limitation recited in claim 15.

No art rejection is applied to claims 8 and 10. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/202410 (US 2021/0313099). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of copending Application No. 17/202410 teach all the limitation recited in the instant claims. Claims 1-6 of copending Application No. 17/202410 do not explicitly disclose that the ZrB2 phase contains Fe. However, in view of the fact that claims 1-6 of copending Application No. 17/202410 teach a magnet having the composition and structure that meets the recited composition of structure in the instant claims, one of ordinary skill in the art would expect that the magnet disclosed by Claims 1-6 of copending Application No. 17/202410 to meet the limitation that the ZrB2 contains Fe as recited in the instant claims.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733